
	
		I
		111th CONGRESS
		1st Session
		H. R. 2417
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Arcuri (for
			 himself, Mrs. Lowey,
			 Mr. Minnick,
			 Mr. Kennedy,
			 Mr. Hastings of Florida,
			 Mr. Polis of Colorado, and
			 Ms. Matsui) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title II of the Social Security Act to preclude
		  use of the social security account number on Government-issued identification
		  cards issued in connection with benefits under Medicare, Medicaid, and CHIP,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Identity Protection Act of
			 2009.
		2.Restrictions on use of
			 the social security account number of Government-issued identification cards
			 issued in connection with benefits under Medicare, Medicaid, and CHIP
			(a)Provisions
			 related to MedicareSection
			 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) is amended by
			 adding at the end the following new clause:
				
					(x)In the administration of title XVIII,
				the Secretary may not display an individual’s social security account number
				(or any derivative of such number) on any personal identification card issued
				for purposes of carrying such title or include on any such card a magnetic
				strip, bar code, or other means of communication which conveys such number (or
				derivative thereof).
					.
			(b)Provisions
			 related to Medicaid or CHIPSection 205(c)(2)(C)(vi) of such Act
			 (42 U.S.C. 402(c)(2)(C)(iv)) is amended by adding at the end the following new
			 subclause:
				
					(III)Any State or political subdivision thereof
				(and any person acting as an agent of such an agency or instrumentality), in
				the administration of any program established under title XIX or XXI, may not
				display an individual’s social security account number (or any derivative of
				such number) on any personal identification card issued for purposes of
				carrying out such program or include on any such card a magnetic strip, bar
				code, or other means of communication which conveys such number (or derivative
				thereof).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to personal identification cards issued after 90 days after the date of the
			 enactment of this Act.
			3.Sense of the
			 Congress relating to use by private entities of the social security account
			 numberIt is the sense of the
			 Congress that private entities should not use social security account numbers
			 as a method of identification of individuals on documents made available to the
			 public or on personal identification cards issued to individuals by such
			 entities or include on any such document or card a magnetic strip, bar code, or
			 other means of communication which conveys such number (or derivative
			 thereof).
		
